Citation Nr: 1111720	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bleeding ulcers and gallstones secondary to medication prescribed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1945 to November 1946.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO) which denied the benefit sought on appeal.  

The Veteran requested a Board hearing in April 2007, but withdrew this request in March 2008.  

The Board remanded the case to the RO via the Appeals Management Center (AMC) for further development in May 2009.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  Competent and credible medical evidence of record fails to demonstrate that ulcers and gallstones were the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  

2.  VA substantially complied with required informed consent procedures under 38 C.F.R. § 17.32.

3.  The Veteran does not have additional disability due to an event not reasonably foreseeable.   



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for claimed bleeding ulcers and gallstones have not been met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a July 2005 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

An April 2008 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the Board concludes below that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication that any notice deficiency reasonably affects the outcome of this case.  Thus, the Board finds that any failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

VA and private treatment records and a Veterans Health Administration (VHA) medical opinion have been associated with the claims file.  When VA undertakes to provide a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the Veterans Health Administration (VHA) opinion obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; fully addresses the questions presented by a VHA opinion request; and contains a discussion of the reasons and bases for the opinions rendered based on medical evidence of record, the examiner's own medical expertise, and on established medical principals and cited medical research.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability; and (i)  VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii)  VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  38 C.F.R. § 3.361(d).  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Id. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

38 C.F.R. § 17.32 (b) provides that all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.   In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.

38 C.F.R. § 17.32 (c) defines informed consent as the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  

The Veteran contends that compensation is payable by the Department of Veterans Affairs (VA) under the provisions of 38 U.S.C.A. § 1151 for gallstones and a bleeding ulcer due to treatment by VA.  In his February 2006 notice of disagreement and in an April 2007 substantive appeal, the Veteran specifically contends that VA failed to warn him of known side effects of non-steroidal anti-inflammatory drugs (NSAIDS) prescribed by VA.

The record indicates that the Veteran underwent a colonoscopy at a private facility in October 2004, following which the Veteran was diagnosed with an ulcerated area in the anastomic area, ileocecal region.  The physician was not able to guide the scope through the area in question, as it was slightly narrowed.  Biopsies were taken and the area was deemed inflammatory, rather than neoplastic.  A prior appendectomy was noted.  It was the opinion of the physician that it could be a nonsteroid ulcer.  Differential diagnoses included inflammatory bowel disease, and less likely, neoplasia.  During this hospitalization, an abdomen ultrasound revealed gallstones.  

The pathology report noted reactive gastropathy with focal mucosal ulceration, positive for focal intestinal metaplasia, negative for Helicobacter pylori, with no evidence of malignancy.  There was no evidence of neoplasia.  

The Veteran's October 2004 discharge summary reported epigastric pain, possibly secondary to nonsteroidal anti-inflammatory drugs.  

A medical report from November 2004 noted gastric ulcers and gallstones.  With regard to the gallstones, an elevated alkaline phosphatase was noted as well.

VA treatment records dated from 1998 to 2004 show that Naproxen, Sulindac, and Diclofenac were prescribed by the Veteran's physician at the VA Outpatient Clinic in Eugene, Oregon and were filled at the VA pharmacy.  The Veteran was prescribed Diclofenac, 75 mg tablets, twice daily for degenerative joint disease from February 20, 2004 through February 20, 2005.  He was prescribed Naproxen through 2002, and Sulindac in 2003.  VA treatment records show that the Veteran was directed to take these medications with food.  

According to the Veteran's claims file, he had taken anti-inflammatory medicine for arthritis since 1977 which appears to have been initially prescribed by a private health care provider.  A private medical note from June 1981 stated that the Veteran was prescribed Depenicillamine (250 mg), as well as Prednisone (10 mg) and Tolectin (400 mg); it was requested that the Veteran be evaluated and managed by VA.  In July 1981, a VA progress note recommended a decrease in steroids, but stated that any change should be handled by the Veteran's private physician.  An April 1983 VA medical certificate indicates that the Veteran was requesting a refill for medication; it was reported that the Veteran had been seen by a private physician for, in pertinent part, his arthritis.  His medications at that time reportedly included HCTZ, Naproxen, Penicillamine, Theophylline, Prednisone, Capatin, and Clonidine.  A similar request is of record dated in November 1982.  The Veteran was hospitalized by VA in May 1986; at that time, he was discharged on Catapres, Naproxen, and hydrochlorothiazide.  In a July 1986 VA record, it was noted that the Veteran's medications were renewed.  VA continued to see the Veteran and refill various medications in the 1980s and 1990s, and at least up until 2005 as documented in the record.  The Veteran continued to be seen by private health care providers as well.  

The Board requested a VHA opinion to address whether the Veteran's claimed gallstones and a bleeding ulcer were a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medications for treatment of the Veteran's rheumatoid arthritis; and to determine if there was additional chronic disability caused by VA treatment due to an event not reasonably foreseeable.

A January 2009 VHA medical expert opinion was provided by a staff physician and professor of internal medicine (digestive diseases).  The examiner stated that the Veteran's disabilities (specifically bleeding ulcers and gallstones) were not due to a practice failure on the part of the VA and he stated that there was no additional current chronic disability due to an event, even if not reasonably foreseen.  The examiner provided a summary of the record and key findings.  

He noted that the Veteran had a long history of arthritis that required treatment with various non-steroidal anti-inflammatory agents (NSAIDS), and that several were tried in 2004 prior to the key incident.  These include Naproxen, Sulindac, and Diclofenac.  No prior history of gastrointestinal bleeding or ulcer disease was noted in the record.  The Veteran was admitted to McKenzie-Willamette Hospital with a diagnosis of gastrointestinal bleeding in October 2004.  The Veteran was diagnosed with NSAIDS included ulceration in both the stomach and colon.  However, the examiner noted that other diagnoses such as inflammatory bowel disease or H. pylori infection were possible.  Gallstones were also identified.  The patient was taken off NSAIDS, given drugs that suppressed the acid in his stomach to help heal the ulcer, and was given opiates to treat arthritis.  The chart record did not demonstrate any long-term disability that can be directly attributed to the patient's October 2004 hospitalization.  Based on this review of the medical evidence, the examiner opined that it is likely that the Veteran's gastric ulcerations and colonic ulcers were related to NSAIDS use.  

The examiner stated that the risk for developing serious gastrointestinal complications from NSAIDS is recognized (and is observed with virtually every agent in this category, though the risk may vary); but the relative risk for such complications as a bleeding ulcer are low (1-2% of patients).  Certain factors, such as the use of other agents that affect blood coagulation and a history of previous ulcer bleeding, increase the risk of this complication from NSAIDS.  The use of NSAIDS by a clinician must balance the small risk of a serious complication against the patient's symptoms and needs.  The examiner stated that it appeared that the arthritic pain was an important issue to the patient and that his physician was appropriately trying different NSAIDS to determine whether one might provide greater benefit than others.  The doses recorded in the chart were appropriate and not excessive.  The examiner stated that this is important, since the risk of ulcer disease from NSAIDS is dose-dependent.  Further, since the patient did not have a history that would place him at greater risk for developing serious complications from NSAIDS, acid suppression was not given.  The examiner opined that this met the standard of practice.  To summarize, the examiner stated that the Veteran developed gastric ulcers and possibly a colonic ulcer that were likely related to the use of NSAIDS, noting that other causative or contributory factors were not fully excluded.  These complications were rare, but recognized side effects of these agents.  The NSAIDS were used appropriately and it appeared that no long term sequelae resulted from these complications.

The examiner stated that the issue was also raised as to whether NSAIDS could have caused the Veteran's gallstone disease.  The examiner stated that most literature would actually support the opposite conclusion.  He stated that there is experimental and clinical evidence that NSAIDS use might actually protect individuals from developing gallstones.  Some recent trials of NSAIDS for preventing gallstone formation, however, did not show a benefit of NSAIDS on gallstone formation in various settings, but did not show an increased risk of stone development.  The examiner stated in summary NSAIDS would not be expected to increase the risk for forming gallstones and might even reduce the risk.  

An October 2010 correspondence from the VA Roseburg Healthcare Facility shows that it was the facility's standard of practice to give prescription information to patients regarding: "how to use, side effects, precautions, drug interactions, overdose, notes, and what to do if doses were missed."  Although copies of this information were not kept in a patient's medical record, this information was included when medications were dispensed to the Veteran.  Copies of VA prescription information which was provided to the Veteran with his prescription for Non-Steroidal Analgesics (NSAIDS, to include Naproxen and Sulindac) were attached. 

According to the United States Court of Appeals for Veterans Claims (Court or CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that the January 2009 VHA examiner presents the most persuasive and credible evidence of record with respect to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for bleeding ulcers and gallstones.  The examiner reviewed the entire medical record, and based his opinion on findings from the Veteran's charts, on cited medical literature and research, and on his own expertise as a specialist in digestive diseases and gastroenterology.   The medical evidence reviewed and discussed by the examiner was factually accurate.  The examiner provided a fully articulated opinion and provided sound reasoning for his conclusions.  

In the present case, competent medical evidence shows that the Veteran had a diagnosed ulceration in both the stomach and colon which is likely secondary to NSAIDS.  However, competent medical evidence shows that there are no long term sequelae resulting from these complications.  Medical treatment afforded to the Veteran, specifically, the VA's prescription of NSAIDS for the treatment of arthritic pain, is not shown to be careless, negligent, or lacking in proper skill, and does not reflect an error in judgment.  A January 2009 VHA medical expert opinion shows that VA's use of NSAIDS without acid suppression met the standard of practice in the Veteran's case.  

Under the provisions of 38 C.F.R. § 3.361(d), the Veteran may also establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or treatment, if VA furnished such treatment without the Veteran's informed consent.  The Board finds, in the present case that VA substantially complied with required informed consent procedures under 38 C.F.R. § 17.32.  Although the Veteran contends that VA failed to warn him of known side effects of NSAIDS, an October 2010 correspondence from the VA Roseburg Healthcare Facility, where the Veteran was treated, shows that it was the facility's standard of practice to give prescription information to patients regarding use, side effects, precautions, drug interactions, etc.  This information was included with medications dispensed to the Veteran.  

Attached copies of VA prescription information for Non-Steroidal Analgesics (NSAIDS) which were included with the Veteran's prescriptions of Naproxen and Sulindac note that to avoid stomach upset, these drugs were to be taken with food, meals, or an antacid that had been prescribed by a doctor.  The Board notes that the Veteran's VA treatment reports also show that the he was directed to take these medications with food.  Side effects to be reported to the Veteran's doctor included vision changes, unusual swelling, blood in the stool or vomitus, skin rash and itching, ringing in the ears, and breathing trouble.  Although specific prescription information for Diclofenac was not enclosed with an October 2010 letter from the VA Roseburg Healthcare Facility, it was stated that prescription information, in include information regarding side effects, was included with the Veteran's dispensed medications.  The Board finds, in light of the above, that the Veteran was informed of reasonably foreseeable associated risks, complications or side effects of medications prescribed by VA  prior to his 2004 diagnosis of ulcers and gallstones.  See 38 C.F.R. § 17.32 (c).  

There is no indication from the record that the Veteran did not have decision-making capacity and was not able to communicate decisions regarding health care.  See 38 C.F.R. § 17.32 (b).  VA treatment records show that the Veteran was put on trail doses of his prescribed medications, to include Diclofenac, to determine whether one might provide greater benefit than others.  (See VA treatment records dated in October 2003 and a January 2009 VHA opinion).  Therefore, it appears that the Veteran understood the benefits of his prescription medication treatment, had the opportunity to ask questions, and accordingly had adjustments made to his medications.  See 38 C.F.R. § 17.32 (c).  

The Board notes that while reasonably foreseeable associated risks, complications or side effects of the medications prescribed by VA did not specifically list "ulceration in the stomach or colon," for which the Veteran is shown to have developed; such side effects were, in accordance with the provisions of 38 C.F.R. § 17.32 (c), to be explained "in language understandable to the patient."  The Board finds that multiple instructions provided in order to "avoid stomach upset," as well as instructions from the Veteran's physician shown in VA treatment records, directing the Veteran to take these medications with food, and information that the Veteran was to report to his doctor side effects such as blood in the stool or vomitus, sufficiently addressed the risk of developing gastrointestinal complications from the use of prescribed NSAIDS in plain language.  

Further, a January 2009 VHA opinion shows that while developing gastrointestinal complications from NSAIDS is recognized; the relative risk for such complications as a bleeding ulcer are low (1-2% of patients).  The risk of ulcer disease from NSAIDS was noted to be dose-dependent, and the doses recorded in the chart were appropriate and not excessive.  Finally, it was noted that the Veteran did not have a history that would place him at greater risk for developing serious complications from NSAIDS. Given the Veteran's low risk of developing complications such as an ulcer due to NSAIDS, the Board finds that information provided to the Veteran during the course of his VA treatment and provided along with his prescription medications was appropriate and substantially complied with the requirements of 38 C.F.R. § 17.32 regarding informed consent.  The Board emphasizes that minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d).  The Board finds, therefore, that VA substantially complied with required informed consent procedures under 38 C.F.R. § 17.32.

The Veteran does not have additional disability due to an event not reasonably foreseeable.   The VHA opinion shows that the risk for developing serious gastrointestinal complications from NSAIDS is recognized; but the relative risk for such complications as a bleeding ulcer is low (1 to 2%).  The January 2009 VHA examiner opined Veteran does not have an additional chronic disability caused by VA treatment due to an event not reasonably foreseeable.  

The Veteran also has currently diagnosed gallstones.  However, the January 2009 VHA examiner opined that the use of NSAIDS did not increase the Veteran's risk for forming gallstones.  The Veteran's gallstones are not otherwise shown to be a result of VA treatment.  

The Board has also considered the Veteran's own statements in support of his claim. The Veteran reported that VA failed to warn him of the known side-effects of continued use of NSAIDS.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a layperson has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Veteran is competent in this case to report that he was not warned of the known side-effects of continued use of NSAIDS.  While the Board concedes, as discussed above, that the Veteran may not have been specifically informed of the relatively low risk of developing ulcers due to NSAIDS; he was given prescription information which identified the risk of developing gastrointestinal complications, identified by stomach upset.  Thus, while the Veteran may be credible, objective medical evidence shows that VA substantially informed the Veteran of gastrointestinal side effects associated with the use of NSAIDS.   

The Board notes that with respect to findings of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, these issues generally require medical expertise which the Veteran has not been shown to have.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the objective medical findings and opinions provided by the Veteran's treatment reports and his VHA opinion have been accorded greater probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

In the present case, competent and probative medical evidence of record fails to demonstrate that ulcers and gallstones were the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA; the Board finds that VA substantially complied with required informed consent procedures under 38 C.F.R. § 17.32; and the Veteran is not shown to have additional disability due to an event not reasonably foreseeable.   Therefore, the Board finds that compensation under 38 U.S.C.A. § 1151 for bleeding ulcers and gallstones, secondary to prescribed medication, is not warranted.   

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bleeding ulcers and gallstones secondary to prescribed medication by VA is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


